Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office’s  Reasons for an Allowance
COMES NOW the Patent Office and states at least a reason for an allowance of this application; to wit that the Prior Art does not anticipate nor in any reasonable combination suggest an installation tool for installing a splice for a heating cable, the installation tool including a body; a first channel defined in the body to retain the first insulating tubing of the splicing kit, the first insulating  tubing receiving a conductor if a first section of the heating cable, and a first cavity within    the first channel, the first cavity retaining a first connector of the splice kit, the first connector electrically connecting the conductor of the first section of the heating cable and a conductor of a second section of the heating cable; the body retaining the first insulating tubing and the first connector in a predetermined formation during instillation of the first connec6tor to the heating cable, the body being removable following installation. Moreover the Prior Art neither anticipates nor in any reasonable combination suggests a method of installing a splice kit on a heating cable the method including retaining a first insulating tubing within a channel of an installation tool; retaining a second insulating tubing within the channel of the installation tool; retaining a connector within the channel of the installation tool between the first insulating tubing and the second insulating tubing ;inserting a first conductor of the heating cable through the first insulating tubing into connector; inserting a second conductor of the heating cable through the second insulating tubing into the connector and tightening a bolt of the connector to electrically connect the first conductor to the second conductor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P.D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729